Citation Nr: 0714900	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for diabetes mellitus. 

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for coronary artery 
disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active military service from November 1951 to 
September 1953, and from May 1958 to March 1978.

This matter comes before the Board of Veterans; Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran subsequently perfected this 
appeal.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus in 
September 1993 on the basis that this was not incurred in or 
aggravated by service, or diagnosed to a compensable degree 
within one year following separation from service; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.
  
2.  Evidence associated with the claims folder subsequent to 
the September 1993 decision either duplicates or is 
cumulative of evidence already of record, does not tend to 
show that his diabetes mellitus occurred in service, was 
diagnosed to a compensable degree within one year following 
separation from service, or that a nexus exists between 
diabetes mellitus and service, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The RO denied service connection for coronary artery 
disease with hypertension in September 1993 on the basis that 
this was not incurred in or aggravated by service, or 
diagnosed to a compensable degree within one year following 
separation from service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.
  
4.  Evidence associated with the claims folder subsequent to 
the September 1993 decision either duplicates or is 
cumulative of evidence already of record, does not tend to 
show that his coronary artery disease with hypertension 
occurred in service, was diagnosed to a compensable degree 
within one year following separation from service, or that a 
nexus exists between coronary artery disease with 
hypertension and service, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's denial of service connection for diabetes 
mellitus in September 1993 is final.  38 U.S.C.A. § 7105 
(West 1991 & West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994 & 2006). 

2.  Evidence received since the September 1993 RO decision 
denying service connection for diabetes mellitus is not new 
and material, and the veteran's claim has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.140, 20.302, 
20.1103 (2006).

3.  The RO's denial of service connection for coronary artery 
disease with hypertension in September 1993 is final.  38 
U.S.C.A. § 7105 (West 1991 & West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994 & 2006).

4.  Evidence received since the September 1993 RO decision 
denying service connection for coronary artery disease with 
hypertension is not new and material, and the veteran's claim 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.140, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Kent v. Nicholson, 20 Vet. App. 1 (2006), addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the veteran was provided with the notice 
required by the VCAA by a November 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  He was also given the 
requirements set forth above in Kent.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the service 
medical records, private and VA medical records, and numerous 
lay witness statements and statements from the veteran in 
support of his claim. The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In light of the Board's denial of the veteran's application 
to reopen his service connection claims, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  New and Material Evidence to Reopen

By way of history, the claims folder shows that the veteran 
filed service connection claims for diabetes mellitus (DM) 
and coronary artery disease (CAD) with hypertension in 1993.  
The RO denied the veteran's service connection claims for DM 
and CAD with hypertension in a September 1993 rating 
decision.  The claims folder includes a copy of a letter 
dated in December 1993 notifying the veteran of the rating 
decision.  The address listed in the letter was to the last 
known address of record for the veteran.  In his current 
appeal before the Board, the veteran indicated that he never 
received a copy of the September 1993 rating decision.   

As a rule, absent clear and convincing evidence to the 
contrary, public officials, including postal personnel, are 
presumed to have discharged their duty.  Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).

Upon review, the veteran's assertion that he did not receive 
the September 1993 rating decision with notice does not 
demonstrate clear and convincing evidence that the rating 
decision with notice was not properly delivered to his last 
known address. Mindenhall v. Brown, 7 Vet. App. at 274.  A 
mere statement by the veteran of "non- receipt," by itself, 
is not "clear evidence to the contrary" to rebut the 
presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In 
addition, the notice letter with the September 1993 rating 
decision was not returned to VA as undeliverable.  The 
veteran has not otherwise alleged that he informed VA of a 
change of address at that time.  Notification for VA purposes 
is a written notice sent to the claimant's last address of 
record and was not returned as undeliverable.  See 38 C.F.R. 
§ 3.1(q) (2006).

Based upon the above information, the Board finds that the 
September 1993 rating decision with notice letter was sent to 
the veteran, at his then current address of record, and was 
received by him.  As such, the veteran was advised of his 
procedural and appellate rights in the December 1993 notice 
letter; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

While the RO determination in September 1993 is final, if new 
and material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered in the September 1993 rating decision 
included the veteran's service medical records, private 
treatment and hospital records dated in 1993, naval treatment 
records dated from March 1985 to September 1992, and a VA 
examination performed in 1993.  

Service medical records did not show treatment or a diagnosis 
involving DM or CAD with hypertension.  All the Reports of 
Medical Examinations, including the last two performed during 
active duty (October 1974 and February 1978) indicated that 
the veteran's heart, lungs and chest were normal on 
evaluation.  Blood pressure readings from the February 1978 
Report of Medical Examination were 118/84.  No diagnosis of 
hypertension was given.  There were also no clinical findings 
of DM or CAD in any of the Reports of Medical Examinations, 
or in any of the treatment records from active duty.  
Furthermore, there were no abnormal clinical findings noted 
in an electrocardiograph report done in July 1977.  

The first diagnosis of CAD was noted in the private medical 
records dated in April 1993, which was also confirmed by VA 
examination later in 1993.  A Discharge Summary from Sacred 
Heart Hospital dated in April 1993 indicated that the veteran 
had a two vessel coronary artery disease with inferior 
myocardial infarction, hypertension, and adult onset diabetes 
mellitus.  The April 1993 Discharge Summary noted that that 
the veteran had a past history of hypertension and diabetes.  

In sum, the RO denied service connection for DM and CAD with 
hypertension in September 1993 on the basis that this was not 
incurred in or aggravated by service, or diagnosed to a 
compensable degree within one year following separation from 
service.

Evidence received since the September 1993 rating decision 
includes Blood Analyzer Results from July 1980, medical 
records from 1998 through 2003, two private physician 
statements dated in 2003, lay witness statements from the 
veteran's brother-in-law, son, wife, and fellow 
serviceperson, statements from the veteran, and a copy of a 
Board decision involving another claimant.  

In his substantive appeal, the veteran asserted that 
everything he submitted since 1993 is new and material 
because he did not have these records prior to 1993.  The 
Board agrees that the evidence submitted since 1993 is new.  
However, none of the newly submitted evidence is material.  
The evidence submitted after the September 1993 does not tend 
to show that his DM or CAD with hypertension occurred in 
service, were diagnosed to a compensable degree within one 
year following separation from service, or that a nexus 
exists between DM and CAD with hypertension and service.

The Blood Analyzer Results show glucose levels of 160 
mg/100ml for July 1980.  There is no indication that the 
veteran had abnormal glucose results during active service.  

The medical records from 1998 to 2003 continue to show that 
the veteran has DM and CAD with hypertension, but do not show 
that these problems began in service or were otherwise 
diagnosed to a compensable degree within one year following 
separation from service, or otherwise relate the veteran's DM 
and CAD with hypertension to service.   

The private physician statement dated in July 2003 does not 
relate either DM or CAD with hypertension to service.  The 
private physician statement dated in September 2003 indicated 
that the veteran's coronary atherosclerosis was a progressive 
disorder that had been progressive for many years.  Indeed, 
the record supports a diagnosis of CAD from as early as 1993.  
However, the physician did not indicate that CAD with 
hypertension began in service or was otherwise related to 
service.

The lay statements from the veteran's brother-in-law and son 
were observations of the veteran after he separated from 
active duty and are therefore not material.  The veteran's 
wife and a fellow serviceperson stated that they observed the 
veteran having shortness of breath.  Assuming that to be the 
case, it does not provide competent evidence that coronary 
artery disease or diabetes mellitus are related to service.  
They also noted that the veteran exhibited excessive smoking 
in service.  Service connection for disease arising from 
tobacco use is specifically prohibited by law.  See 38 U.S.C. 
§ 1103 (West 2002).  

As for the veteran's contentions that his current DM and CAD 
with hypertension are etiologically related to service, 
neither the veteran nor his representative are competent to 
offer such evidence as to diagnosis, medical etiology, or 
causation of disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").   

The veteran also submitted a Board decision involving another 
claimant in a de novo claim.  However, the legal and factual 
circumstances are not similar to the present case.  The 
individual circumstances involving another case have no 
bearing on the current issues before the Board.  Therefore, 
the other Board decision is not material.  

In short, evidence associated with the claims folder 
subsequent to the September 1993 decision either duplicates 
or is cumulative of evidence already of record, does not tend 
to show that his DM or CAD with hypertension occurred in 
service, was diagnosed to a compensable degree within one 
year following service, or that a nexus exists between DM or 
CAD with hypertension and service, and does not raise a 
reasonable possibility of substantiating the claims.  As 
such, the evidence received after the September 1993 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claims.  38 U.S.C.A. § 5108. Accordingly, the 
benefits sought on appeal must be denied.




ORDER

New and material evidence not having been received, the claim 
for service connection for diabetes mellitus is not reopened, 
and is accordingly denied.

New and material evidence not having been received, the claim 
for service connection for coronary artery disease with 
hypertension is not reopened, and is accordingly denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


